 Case 3:12-cv-02265-SI   Document 224-1       Filed 06/11/20   Page 1 of 43




COMPLIANCE AND OUTCOME
  ASSESSMENT REPORT
                            of the
       COMPLIANCE OFFICER AND
         COMMUNITY LIAISON
                   Quarterly Report:
   2019 Updates and Quarter 4 Analysis

                              Prepared By:
                    ROSENBAUM & ASSOCIATES, LLP
                     For the City of Portland, Oregon
                  October 2, 2019 to December 31, 2019


                             March 24, 2020




                                    1

                                                                               Exhibit A
                                                                              Pg. 1 of 43
          Case 3:12-cv-02265-SI                     Document 224-1                Filed 06/11/20             Page 2 of 43




                                                 TABLE OF CONTENTS
INTRODUCTION .............................................................................................................................. 3
EXECUTIVE SUMMARY ................................................................................................................... 4
SECTION I — Training ..................................................................................................................... 8
SECTION II – Officer Accountability ............................................................................................. 19
SECTION III — Community Engagement and Creation of PCCEP ................................................ 27
LIST OF ABBREVIATIONS .............................................................................................................. 41
LIST OF PERSONNEL ..................................................................................................................... 43




                                                                     2

                                                                                                                                             Exhibit A
                                                                                                                                            Pg. 2 of 43
       Case 3:12-cv-02265-SI       Document 224-1      Filed 06/11/20    Page 3 of 43




                                    INTRODUCTION
This is the Compliance and Outcome Assessment Report of the Compliance Officer/Community
Liaison (COCL), as required by the Settlement Agreement (Agreement) between the City of
Portland and the United States Department of Justice (hereafter referred to as “DOJ”), Case No.
3:12-cv-02265-SI, filed 12/17/12. In our third quarter report of 2019 we reviewed the areas of
Force, Community-Based Mental Health Services, Crisis Intervention, and Employee Information
Services. In this fourth quarter report we review Training, Accountability, and Community
Engagement. As part of this review, we will provide an update on paragraphs in which the
City/PPB achieved Substantial Compliance prior to 2019 but have yet to be revisited by the
COCL in 2019.
Our third quarter report concluded that the City of Portland and the Portland Police Bureau
(PPB) had achieved Substantial Compliance with all paragraphs contained in the Settlement
Agreement. We are awaiting the release of DOJ’s report to learn whether they agree with this
assessment. In the meantime, this 2019 fourth quarter report includes an assessment of
whether the City and PPB have remained in Substantial Compliance by COCL’s standards for the
above-named sections of the Settlement Agreement.
Drawing on the framework established in our prior reports and the Settlement Agreement (Par.
173), our analysis gives considerable attention to whether the City and PPB have been able to
maintain systems of data analysis and review that facilitate self-assessment, feedback, and
organizational change needed to address problematic trends. As we noted in Q3, PPB and the
Independent Police Review (IPR) have been restructured to include new approaches to
auditing, accountability, and training that have improved their handling of force and mental
health incidents as well as the timeliness of investigations. New measurement systems have
been created and introduced to provide rapid feedback and adjustments in these areas. New
approaches to community engagement have also been introduced. However, these systems
must be maintained and properly staffed to ensure continued compliance.




                                              3

                                                                                               Exhibit A
                                                                                              Pg. 3 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 4 of 43




                                  EXECUTIVE SUMMARY
TRAINING
An effective training system is one where PPB has the capacity to: (1) identify areas where
officers require training, (2) develop and deliver appropriate and high-quality training; (3)
develop and implement a valid and useful system of training evaluation both in the short term
and long term; (4) document and report training delivered and received; and (5) audit the
overall training system to ensure that it is accountable to the administration and the public. In
our Q3 2019 report, we found that PPB had achieved Substantial Compliance with each of the
paragraphs in the Settlement Agreement relevant to these key elements of a comprehensive
training system. In the fourth quarter, COCL continued to review all relevant training
documents and to observe the delivery of training to ensure that PPB has remained in
compliance through December of 2019.
PPB has conducted a comprehensive training needs assessment and incorporated many of
these identified needs into the latest Training Plan (Par. 79). PPB also maintained and enhanced
its system of training evaluation methods (Par. 80). We reviewed the methods of evaluation
(i.e. surveys, quizzes, knowledge tests, scenario assessments, and police records), observed the
implementation of data collection, and reviewed tables and reports produced from these data.
PPB’s evaluation system has been used effectively to assess the content and style of instruction,
as well as its impact on officers in the classroom, in role play scenarios, and on the streets. This
includes a system of feedback loops to instructors and Training administrators where
evaluation data are used to improve future training. Also, PPB prepares a full annual report that
is available to the public.
PPB’s data-driven systems used to assess training needs and evaluate training delivery are
vitally important to the continued improvement of PPB’s training, but they require a significant
commitment of personnel with strong research skills. We will continue to review whether this
unit has sufficient personnel needed to perform these critical functions.
PPB’s relatively new Learning Management System (LMS) is able to record electronically and
track training PPB records in a “central, commonly-accessible, and organized file system” (Par.
81) that is easily reviewed by supervisors for performance evaluations and allows the Training
Division to identify officers who have yet to receive specific training. The previously noted
difficulty of populating LMS with the “historic data load” (i.e. a sizeable body of past training
records) has been resolved.
As we have reported in the past, the quality of PPB training for recruits, officers, supervisors
and command staff has steadily improved over the past five years (Par. 84). In 2019, we
conducted a thorough assessment of PPB’s Supervisor In-Service training for all sworn
supervisors (Spring 2019) and In-Service training for all sworn members (Fall 2019). On the

                                                 4

                                                                                                     Exhibit A
                                                                                                    Pg. 4 of 43
       Case 3:12-cv-02265-SI       Document 224-1       Filed 06/11/20     Page 5 of 43




whole, these trainings were professionally planned and executed. One class on Control Tactics
was introduced without the support of a corresponding policy (i.e. the use of Knifes) but the
problem was immediately corrected. Given the level of performance in all other In-service
classes, we conclude that PPB has maintained Substantial Compliance in the delivery of
training.
PPB continues to be responsive to other key requirements in the Training Section. For example,
per Par. 86, the Inspector’s office continues to gather force data, conduct analyses looking for
patterns and trends, and present the findings to the Chief, the PPB Training Division, and the
Training Advisory Council (TAC). Although there have been some communication issues
between PPB and TAC, this problem has been addressed.
In summary, PPB continues to maintain a high level of In-Service Training for sworn personnel
and supervisors. Importantly, PPB has maintained systems of review and evaluation that allow
for the immediate detection and resolution of problems. Thus, COCL continues to find PPB in
Substantial Compliance with the requirements of Section IV of the Settlement Agreement on
Training. To maintain this status, in addition to the general requirements articulated here, we
expect that PPB will continue its commitment to provide skill exercises in communication,
procedural justice, and de-escalation, as these skills apply to the vast majority of PPB
encounters with the public.


OFFICER ACCOUNTABILITY
As part of an overall effective system of accountability, PPB has continued to implement the
requirements of Section VIII of the Settlement Agreement (Officer Accountability). In the fourth
quarter of 2019, we performed case reviews, interviews with IA and IPR personnel, and
observations to evaluate paragraphs previously found to have been in substantial compliance
prior to 2019. For all paragraphs we evaluated, we find ongoing evidence of sustained
Substantial Compliance with the requirements of the Settlement Agreement.
Both PPB and IPR continue to conduct administrative investigations concurrently with criminal
investigations with a high rate of regularity. Additionally, when cases go over the 180-day
timeline, PPB continues to provide a written review of the IA process. These reviews are
accompanied by remedies and recommendations for reducing delays in the future and are
provided to the Chief’s Office.
We also see continued Substantial Compliance for paragraphs related to officer-involved
shootings (Pars. 124 through 127). The City and PPB continue to enforce policies and SOPs
related to compelled statements and maintaining a clear wall of separation between
administrative and criminal investigations. Additionally, after each of the OIS events we
reviewed, PPB consistently issued Communication Restriction Orders for all involved and

                                               5

                                                                                                    Exhibit A
                                                                                                   Pg. 5 of 43
       Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20     Page 6 of 43




witness members within hours of the event, conducted witness member walk-
through/debriefings, and requested involved officers provide an on-scene walk-through.
Administrative investigations are also performed in accordance with the Settlement
Agreement. For instance, IPR continues to facilitate community members’ ability to file
complaints against officers. Our evaluation of a sample of administrative closures, supervisor
investigations, and full administrative investigations demonstrate that findings/dispositions are
reasonable and supported by a preponderance of the evidence. Additionally, PRB and CRC
operate within the requirements of their respective paragraphs. Finally, while we identified
inconsistency in IPR’s definition of the terms “clear and convincing evidence” and “no basis in
fact” as related to Par. 129, IPR has created a durable remedy to this issue by memorializing
satisfactory definitions in their operating procedures.
An overall effective system of accountability requires ongoing monitoring, evaluation, and self-
correction when appropriate. Through each stage of the accountability system, we have seen
instances of PPB/IPR conducting each of these steps to ensure the system operates in an
efficient and effective fashion. We continue to find Substantial Compliance related to each of
the paragraphs found within Section VIII.


COMMUNITY ENGAGEMENT AND CREATION OF PCCEP
PPB is expected to develop systems of community engagement that increase the probability of
sustained success, including systems of measurement that serve to document and monitor the
quantity and quality of its engagement activities.
The creation of the PCCEP itself was a major step toward the establishment of a system of
community engagement that should be sustainable over time (Par. 141, 142). COCL found
Substantial Compliance with Par. 141 in the Q4 2018 report, but did not find full Substantial
Compliance with Par. 142 until our last report, in Q3 2019. A year ago, COCL concluded that
while PCCEP had the authority to perform the functions listed in Par. 142, it was important to
take the time to observe progress toward soliciting public input and informing
recommendations that seek to improve PPB-community relations.
In Q3 2019, COCL found that the PCCEP is functioning as a legitimate body for community
engagement, engaging effectively with the community and PPB, and has the authority to hold
PPB accountable for tactics and strategies linked to public trust. COCL has continued to observe
PCCEP throughout Q4 of 2019, and Substantial Compliance with both Pars. 141 and 142 have
been maintained.
COCL found Substantial Compliance with Par. 143—regarding PCCEP membership coming from
a reasonably broad spectrum of the community—in Q4 2018, though noted a gender imbalance

                                                6

                                                                                                     Exhibit A
                                                                                                    Pg. 6 of 43
        Case 3:12-cv-02265-SI          Document 224-1         Filed 06/11/20       Page 7 of 43




on PCCEP. While that imbalance persists, on other measures PCCEP members come from a
reasonably broad spectrum of the community, and therefore, the City has maintained
Substantial Compliance with the terms of Par. 143.
In Q2 of 2019 COCL found Substantial Compliance with Par. 151, regarding PCCEP meeting as
needed to accomplish its objectives. This Substantial Compliance has continued, with PCCEP
and COCL jointly hosting quarterly Town Halls to review and discuss draft COCL reports, PCCEP
regularly hosting community listening sessions and presentations on topics of community
interest, and the City Attorney continuing to be available to advise PCCEP as necessary to
ensure compliance with public meetings law.
The City has also maintained Substantial Compliance with Par. 152 by continuing to train
incoming PCCEP members on the Oregon Government Ethics Commission guide for public
officials, the City’s code of ethics, restrictions on political activity for public officials, and the
Oregon Attorney General’s Public Records and Public Meetings Manual.
Substantial Compliance with Par. 144—related to the City’s administrative support of PCCEP—
was achieved in Q3 2019, following the appointment of a new PCCEP Project Director. PCCEP
members have confirmed and COCL has observed that the City has continued to provide
administrative support so that PCCEP can perform its duties and responsibilities, maintaining
Substantial Compliance with this paragraph.
Other systems of community outreach and engagement were expected from PPB’s planning,
including: a 5-year strategic planning process (Par. 145) and community-wide survey (Par. 146)
that led to PPB’s Community Engagement Plan (Par. 146). In addition, PPB continued to collect
precinct-level demographic data for planning purposes (Par. 147). These actions were
successfully completed in 2019.
PPB is also involved in a series of traditional and innovative measures of police contact with the
public. These include existing records/reports on calls for service, crime incidents, police stops,
searches, arrests, citations, and use of force, as well as PPB’s planned contact survey to
measure the quality of police-community interactions and public trust.
PPB’s stops dataset is designed to address community concerns about discriminatory policing
(Par. 148). PPB’s Stops Data Collection report continues to provide a rigorous analysis of
possible disparities in police decision making about stops, searches, contraband hits, and stop
outcomes, thus maintaining Substantial Compliance with Par. 148. In this Q4 report, we provide
a brief summary of PPB’s findings. There is considerable good news to report, including the
downward trend in the number of driver and pedestrian stops and searches, the improvement
in contraband hits, and the absence of racial/ethnic differences in stops. However, the analyses
also uncovered some disparities in searches for Black/African American drivers and pedestrians
that deserve more attention.

                                                    7

                                                                                                          Exhibit A
                                                                                                         Pg. 7 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 8 of 43




                                          TRAINING
In the fourth quarter of 2019 the COCL team continued to review and critique training
documents (including Training Needs Assessment reports, Training Plans, lesson plans,
PowerPoint presentations, training exercises, scenarios and evaluation tools) to assess whether
officers are being properly prepared to protect the constitutional rights of individuals who have
or are perceived to have mental illness (Par. 78) and other members of the public.
Our evaluation of PPB’s compliance with the Training requirements of the Settlement
Agreement is based on whether PPB has continued to maintain systems of police training that
“…increases the knowledge, skills and abilities necessary for effective and successful delivery of
services to persons in mental health crisis” and that contributes to the “proper management of
the use of force to meet constitutional standards” (Par. 173). As we noted in our 2018 analysis
of Training, an effective training system is one where PPB has the capacity to: (1) identify areas
where officers require training, (2) develop and deliver appropriate and high-quality training;
(3) develop and implement a valid and useful system of training evaluation both in the short
term and long term; (4) document and report training delivered and received; and (5) audit the
overall training system to ensure that it is accountable to the administration and the public.
Here we summarize the current status of training for each of these areas. Settlement
Agreement Paragraphs that were not reviewed in 2019 are listed here, while others are
summarized as needed.


Identifying Training Needs
79. The Training Division shall review and update PPB’s training plan annually. To inform these
revisions, the Training Division shall conduct a needs assessment and modify this assessment
annually, taking into consideration: (a) trends in hazards officers are encountering in performing
their duties; (b) analysis of officer safety issues; (c) misconduct complaints; (d) problematic uses
of force; (e) input from members at all levels of PPB; (f) input from the community; (g) concerns
reflected in court decisions; (h) research reflecting best practices; (i) the latest in law
enforcement trends; (j) individual precinct needs; and (k) any changes to Oregon or federal law
or PPB policy
We have interviewed members of the Training Division regarding the background
work specified in Par. 79, reviewed relevant correspondence, and examined the products of this
work, including the 2018 and 2019 Training Needs Assessments, as well as the 2019 Training
Plan and Training Evaluation Reports. Based on our review and analysis, we find that PPB has
successfully identified the training needs of its officers using a comprehensive process and
these needs have, to a large extent, been incorporated into the Training Plan.


                                                 8

                                                                                                      Exhibit A
                                                                                                     Pg. 8 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 9 of 43




To examine problematic trends in force, the Training Division has met with the Force
Inspector and Force Audit team. They have reviewed force reports and force audit reports
and have met with Internal Affairs to discuss force issues. The Training Division has also
reviewed officer injury statistics provided by the PPB’s Fire and Police Disability
liaisons. Precinct and Unit managers, PPB’s policy team, and lead training instructors also
provided input on future training needs and priorities. Community input was obtained from the
Training Advisory Council. Needs related to recent court and legislative decisions were obtained
from the City Attorney’s Office and the Oregon State Bar. Literature on latest trends in law
enforcement and best practices in training was also reviewed. Also, the Training Division has
met with the Behavioral Health Unit (BHU) staff several times in 2019 to gain more insight into
PPB’s response to perceived mental health crises. Given that PCCEP is now actively engaged
with the community, the Training Division might want to obtain their input regarding other
community perspectives (e.g. youth). Also, misconduct complaints would be another good
source of community information for training needs. Overall, COCL concludes that the needs
assessment continues to be comprehensive.
COCL has observed that the Needs Assessment, Training Evaluation data, and the Training Plan
have become more integrated over time. The Training Division is able to develop a more
sophisticated approach to delivering training throw various modalities (in-class, online, at roll-
calls, within units) depending on the training needs. For example, they are able to move some
refresher classes to the online format (via LMS) to free up In-Service class time for topics that
require more immediate attention within an interactive, adult-education setting.
COCL has one suggestion regarding the stated “Purpose of In-Service Training” as found in the
PPB’s Needs Assessment reports. The focus is on how “Law enforcement on patrol face a
particular challenge pertaining to skill perishability as they are forced to make split-second
decisions in circumstances that are tense, uncertain, and rapidly evolving.” While these events
do happen and deserve considerable training time, they represent a very small percentage of
the encounters that officers face on a daily basis. Hence, this “Purpose” statement does not
give sufficient attention to the importance of training on perishable interpersonal skills that are
needed for de-escalation and for respectful treatment people during challenging circumstances
– a much more common occurrence that carries its own set of risks for safety and police
legitimacy.


Develop Valid and Useful System of Training Evaluation
80. Within 180 days of the Effective Date, PPB shall develop and implement a process that
provides for the collection, analysis, and review of data regarding the effectiveness of training
for the purpose of improving future instruction, course quality, and curriculum. These


                                                 9

                                                                                                       Exhibit A
                                                                                                      Pg. 9 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 10 of 43




evaluations shall measure and document student satisfaction with the training received; student
learning as a result of training; and the extent to which program graduates are applying the
knowledge and skills acquired in training to their jobs. This audit shall be reported to the
Training Division Manager and shall include student evaluations of the program and the
instructor.
The COCL team continues to review the content and methods of PPB’s training evaluations
(including surveys, quizzes, knowledge tests, scenario assessments, and police records), observe
the implementation of data collection, and review tables and reports produced from these
data. In our previous reports, we have documented the progression of PPB’s training evaluation
methods and our feedback to them over the past 5 years. The improvements required by
paragraph 80 have been dramatic, standardized, and have remained in place during 2019.
The Training Division continues to use a variety of methods to assess the overall quality of
training, including: in-class quizzes to engage the students and test their understanding of the
material; anonymous class evaluation surveys to assess the quality and content of instruction;
knowledge tests to grade students’ learning in the classroom; and scenario evaluations to
measure officers’ proficiency and skill level during role playing as well as to give instructors a
framework for conducting post-scenario debriefings. The scenario evaluations were also
recently modified to include communication skills/procedural justice as a new component of
future training. The procedural justice scenario implemented in the Fall 2019 In-Service is a
good example of the utility of the evaluation system. For this scenario, officers’ interactions
with a driver (role player) during a traffic stop were evaluated on a 3-point scale for each of
four procedural justice dimensions, allowing the Training Division observer to provide
standardized feedback to officers about their performance. During our observation of these
scenarios, we found that our assessments of the officers’ performance were largely similar to
the feedback given by the observer, thereby validating the evaluation form as well as
demonstrating the observer’s understanding of procedural justice concepts. PPB also has
introduced introduced evaluations when scenarios involve teams of officers rather than single-
officer scenarios (for instance, Active Shooter scenario). COCL has long maintained that this
type of realistic practice and immediate feedback (for both individuals and small groups) is
essential for retention of classroom material.
In 2018 PPB created and field tested a new system of Feedback Loops where evaluation data
are used to improve future training. PPB’s system included Level One feedback loops (i.e.
immediate feedback to Training administrators and instructors so that corrective action can be
taken if necessary before additional officers are trained) and Level Two feedback (i.e. feedback
at the conclusion of the training sessions, when the final data can be compiled and fully
analyzed for future training implications). The Training analyst produces both informal and
formal feedback for general In-Service and Supervisory In-Service. Informal feedback can

                                                10

                                                                                                    Exhibit A
                                                                                                 Pg. 10 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 11 of 43




include emails and meetings to review preliminary results shortly after the start of instruction.
This is particularly important for new instructors and new class offerings. The In-Service training
Lieutenant and/or Sergeant will follow up with the lead instructors, administrative staff, and
Curriculum Development Unit to provide additional feedback and discuss areas where
improvement is needed. More formal feedback includes sizable data-based reports available to
the public, such as the 2019 In-Service Supervisory Training report (October 2019). This report,
for example, includes the students’ (supervisors’) evaluation of the instructor and class content
for classes on Special Emergency Response Team (SERT) vehicle ballistics, Active Shooter
Incident Management, Crowd Management, and Procedural Justice/Leadership. Feedback
loops are also institutionalized for general In-Service, Enhanced Crisis Intervention Training, and
Advanced Academy (recruit training). Comprehensive reports are done annually for general In-
Service and Supervisory In-Service and periodically for other types of training. COCL has
examined PPB’s feedback systems and training evaluation reports in 2019 and found them to
be an effective tool for improving instruction and informing both the PPB and the public about
PPB’s training program.
Paragraph 80 also requires that the evaluation system measure the extent to which “graduates
are applying the knowledge and skills acquired in training to their jobs.” To some extent, the
success of street-level tactics by PPB officers is captured through PPB’s audit of force incidents.
While these audits are important, pursuing additional measures of on-the-job performance will
provide supplemental insight into how training is being applied to real-life officer interactions.
For instance, in 2019 PPB worked with the National Police Foundation to introduce a contact
survey that will capture officers’ communication skills during contacts with the public. COCL has
previously recommended such a contact survey because it will measure the level of procedural
justice exhibited by PPB officers, including their level of respectful, fair, and compassionate
communication with members of the Portland community. Research has shown that these
interpersonal skills build public trust in law enforcement, increase cooperation with police
officers and reduce the need to use force. Contact surveys can also be used to measure how
PPB officers are interacting with persons experiencing mental health crises and other subgroups
within the Portland community.
In sum, PPB has created and implemented a comprehensive system of training evaluation
that is capable of assessing the content and style of instruction, as well as its impact on officers
in the classroom, in role play scenarios, and on the streets of Portland. PPB has effectively
utilized surveys, tests, class observations to provide timely feedback to lead instructors and
administrators and to provide guidance for future training plans. These data systems, as well as
data systems on use of force and contact surveys, continue to function effectively. The internal
needs assessment and training evaluation systems constitute a massive effort, run largely by



                                                 11

                                                                                                      Exhibit A
                                                                                                   Pg. 11 of 43
      Case 3:12-cv-02265-SI         Document 224-1        Filed 06/11/20     Page 12 of 43




one or two individuals. Additional staff for this work should be considered by PPB management
to ensure that all levels of training receive this type of evaluation in a timely manner.


Documenting Training Delivered and Received
We have reported previously that PPB has introduced and is utilizing a Learning Management
System (LMS) to electronically record and track training PPB records in a “central, commonly-
accessible, and organized file system” that is easily reviewed by supervisors (par. 81). This
system has been maintained and expanded since its introduction. In 2019, the Training staff
added records on: sworn member In-Service, professional staff In-Service, Range Qualifications,
Legal Updates, Force Inspector Updates, training videos, and Tips & Techniques. With LMS, the
Training Division has been able to notify RU Managers regarding officers who need specific
training to maintain their State certification.
In prior reports, COCL has noted the difficulty of adding the “historic data load” (a sizeable body
of past training records) to LMS. This large task has been completed. Also, supervisors can use
LMS to check on their officers’ training records and run reports as needed. Supervisors are
required to perform this check as part of the performance evaluation reports they complete for
each officer.


82. PPB shall report training delivered and received semi-annually to the Assistant Chief of
Operations and, during the pendency of this Agreement, to DOJ.
On July 17, 2019 PPB’s Semi-Annual Training Report was delivered to the Deputy Chief and
Assistant Chief who oversee Operations, thus showing continued Substantial Compliance with
par. 82. The Training Report continues to include training attendance records, and
COCL continues to recommend that this report be expanded to include a more complete review
of the work done by the Training Division.


83. PPB shall institute guidelines to govern its selection of officers that serve as trainers and
shall ensure that those officers do not have a history of using excessive force. The trainer
selection guidelines shall prohibit the selection of officers who have been subject to disciplinary
action based upon the use of force or mistreatment of people with mental illness within the
three (3) preceding years, or twice in the preceding five (5) years, and will take into account if a
civil judgement has been rendered against the City in the last five (5) years based on the officer’s
use of force.
In 2019 PPB selected several sworn personnel to serve as instructors, including for classes on
40mm Less Lethal Basic Operator, AR-15 Instructor, and Patrol Procedures. In each case, PPB
                                                12

                                                                                                     Exhibit A
                                                                                                  Pg. 12 of 43
       Case 3:12-cv-02265-SI        Document 224-1         Filed 06/11/20     Page 13 of 43




has reviewed the work histories of applicants to ensure that they meet the hiring restrictions
established in par. 83 and in SOP 1-19. These Work History Review Sheets have also been made
available to COCL for review. To date, we have not received any cases where a trainer is
involved in a civil judgment within the last five years based on their use of force and PPB has
elected to retain the instructor and explain why the civil judgment is not a disqualifying factor.
Thus, PPB continues to be in Substantial Compliance with Par. 83.


Deliver Appropriate and High-Quality Training
84. (COCL Summary) Paragraph 84 describes the content and delivery of training that is
expected for patrol officers and supervisors. It begins by stating that “All training that PPB
provides shall conform to PPB’s current policies at the time of training. PPB shall train all officers
on the Agreement’s requirements during the next in-service training scheduled.” The
subsections of Par. 84 relate to the types of training required for patrol officers, including
increasing scenarios for use of force events, de-escalation techniques, procuring medical care,
proactive problem solving, civil or criminal liability, and positive communication skills without
derogatory language. Particular attention is given to police interactions with individuals who
have, or are perceived to have, mental illness. The subsections also refer to supervisor training,
including conducting use of force investigations, evaluation of officer performance, and positive
career development/disciplinary actions.
The quality of training for recruits, officers, supervisors and command staff has dramatically
improved over the past five years as a result of the Settlement Agreement and other factors.
COCL has observed and evaluated these training enhancements in our 2018 and 2019 reports
(see Par. 84 of those reports) and therefore, we will not repeat the details here. During 2019,
two major trainings were delivered by PPB and observed by COCL: Supervisor In-Service training
for all sworn supervisors (Spring 2019) and In-Service training for all sworn members (Fall
2019). For each of these trainings, we conducted an extensive review of PPB’s documents prior
to them implementing the training, including a review of curricula and lesson plans; in-person
observations of training for both content and delivery; interviews with key personnel in the
Training Division and elsewhere; and a review of PPB’s training evaluation measures and
methods.
For the Supervisor training, PPB has continued to integrate policy and procedure changes.
Importantly, the Training Division has expanded supervisory training to include classes
on internal Procedural Justice, Legitimacy and Leadership. In the spring of 2019, this one-day
class included good input from participants on how to build a leadership curriculum and the
need for procedural justice inside the organization. In the fall, a senior administrator spoke
more generally about issues of trust and working together to achieve organizational goals.


                                                 13

                                                                                                       Exhibit A
                                                                                                    Pg. 13 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20      Page 14 of 43




The Fall In-Service training for officers lasted 3 days. Active Threat Response training was the
main focal point, including classroom lectures on Day 1 regarding new ways of understanding
and responding to such threats, and skills training on Day 2 for team tasks such as breeching
locked doors, room entry, transition from one area of the building to another, and force-on-
force encounters. This training was well planned and executed. Day 1 classroom training also
included: Conducted Electronic Weapons (Taser), Legal Updates (case law on stop and frisk and
confessions/interrogations), Crisis Intervention, Leadership, and Officer Wellness. Day 2 skills
training included: Firearms, Conducted Electronic Weapons, Police Vehicle Operations, Control
Tactics and Scenarios; Day 3 was devoted to Active Shooters.
In general, these classes were well executed. Directly responsive to the Settlement Agreement,
the Sergeants from the Behavioral Health Unit (BHU) did a very good job of reviewing
methods for responding to calls involving persons in mental health crisis in order to maximize
the likelihood of a safe and effective outcome. The instructors reviewed directive 850.20 as well
as other topics, including: the criteria for dispatching ECIT officers, ways to avoid the escalation
of tension, de-escalation techniques (both verbal and nonverbal), disengagement planning,
referrals to BHU, report writing, and other subjects.
The fall In-Service Training also included a realistic scenario that allowed officers to practice
their procedural justice and communications skills during a traffic stop. As noted in our last
report, this training was well designed and executed. Importantly, each officer was observed,
evaluated on a 3-point scale for each of the four pillars of procedural justice (voice, neutrality,
respect, and trustworthiness), and given feedback by the instructor, who asked officers to
describe when and how they demonstrated their procedural justice skills.
For future training, some areas could be strengthened, but are not required by the Settlement
Agreement. Officer Wellness training is very important in today’s stressful police environment
(and can affect how police officers interact with members of the community), so we encourage
PPB to consider ways to enhance this component of the In-Service Training for all sworn
officers. The Leadership training in the Fall sought to promote a collaborative, respectful and
trusting internal police culture, but this is a difficult task requiring multiple strategies with
officer input and engagement at different levels of the organization. These topics deserve more
time on the training agenda (Internal procedural justice, for example, could be a separate class
that helps achieve this leadership objective).


       Problematic Training in Control Tactics
Finally, the Control Tactics class involved hands-on training in defending oneself against a knife
and how to use a knife in a deadly force encounter. However, PPB introduced this training
without having a corresponding policy to guide officers as to when knives would be an

                                                 14

                                                                                                         Exhibit A
                                                                                                      Pg. 14 of 43
      Case 3:12-cv-02265-SI         Document 224-1       Filed 06/11/20      Page 15 of 43




authorized force option, what kinds of knives officers were authorized to carry, and what
constitutes proficiency. Paragraph 84 of the Settlement Agreement states that “All training that
PPB provides shall conform to PPB’s current policies at the time of training.”
However, the Control Tactics training did not have a corresponding policy that addressed the
use of knives as a weapon of force. Typically, knives are allowed as a utility tool but not
included as part of an officer’s suite of force tools.
Upon observing the delivery of the training, both COCL and DOJ alerted PPB to this concern and
PPB immediately halted delivery of the training in order to take corrective action (most officers
had yet to receive the training). After stopping the training, the PPB administration clarified
its force policy and SOP as they relate to knives, including what types of knives officers are
allowed to carry (i.e. folding knife) and where they can be carried (i.e. not on
the outer vest carrier). PPB will issue knives to achieve uniformity, but they cannot be used as a
deadly force weapon, unless the officer is facing a life-or-death situation with no other
options (i.e. a force of last resort). Otherwise, knives can only be used as a utility tool (e.g. a
tool for cutting a seatbelt). We have reviewed the new force policy and find it to be responsive
to our initial concerns.
PPB has also taken steps to remediate the prior training received by officers. We have received
and reviewed lesson plans and training materials for the 2020 in-service that clarifies current
PPB policy and corrects the prior miscommunication that occurred during the fall In-service
training. During the 2020 Control Tactics class, PPB officers will not be trained on how to use
knifes, but rather on the restrictions placed on carrying knives, how to disarm a suspect welding
a knife, and what objectively reasonable force may be used in these situations. Finally, PPB has
taken additional steps to ensure that such errors do not occur in the future, including the
requirement that PPB’s Policy Team review training lesson plans prior to implementation. This
type of oversight is essential.
PPB’s remedial actions have resolved our concern and we therefore find that PPB has
maintained Substantial Compliance in the delivery of training in general as required by
Paragraph 84.


Audit the Training Program
85. In consultation with the COCL, the Inspector shall audit the training program using the
following performance standards to ensure that PPB does the following: (a) Conducts a
comprehensive needs assessment annually; (b) Creates a Training Strategic Plan annually; (c)
Within 180 days of the Effective Date, develops and implements a process for evaluation of the
effectiveness of training; (d) Maintains accurate records of Training delivered, including substance
and attendance; (e) Makes Training Records accessible to the Director of Services, Assistant Chief

                                                15

                                                                                                     Exhibit A
                                                                                                  Pg. 15 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 16 of 43




of Operations, and DOJ; (f) Trains Officers, Supervisors, and Commanders on areas specific to their
responsibilities; and (g) Ensures that sworn PPB members are provided a copy of all PPB directives
and policies issues pursuant to this Agreement, and sign a statement acknowledging that they
have received, read, and had an opportunity to ask questions about the directives and/or policies,
within 30 days of the release of the policy.
PPB’s Training Audit Reports have been carefully conducted and, after feedback from COCL, have
been fully responsive to the seven audit criteria delineated in Par. 85. COCL’s concerns in
2018 were later addressed. Specifically, the Follow-up Audit Report provided a complete
summary on the status of LMS implementation, evaluated the adequacy of the 2018 Needs
Assessment in relation to the 2019 Training Plan and the Strategic Training Plan, and provided a
general description of the process used by the Curriculum Development Unit to evaluate the
effectiveness of training and evaluation tools. Hence, in our 2019 Q1 report we were able
to assign Substantial Compliance for Par. 85.


Analysis and Reporting of Force Data
86. In consultation with the COCL, the Inspector shall gather and present data and analysis on a
quarterly basis regarding patterns and trends in officers’ uses of force to the Chief, the PPB
Training Division, and to the Training Advisory Council. The Training Division and Training
Advisory Council shall make recommendations to the Chief regarding proposed changes in
policy, training, and/or evaluations based on the data presented. The Inspector shall also, in
coordination with the COCL and PSD, identify problematic use of force patterns and training
deficiencies. The Chief’s Office shall assess all use of force patterns identified by the Training
Division and/or Training Advisory Council and timely implement necessary remedial training to
address deficiencies so identified.
The Inspector’s office continues to gather force data, conduct analyses looking for patterns and
trends, and present the findings to the Chief, the PPB Training Division, and the Training
Advisory Council (TAC). For example, based on an analysis of Force reports and After
Action reports, the Inspector recently identifies four cases for review by the Training Division.
The issues included: (1) making sure that PPB’s User Agreement with Taser is fully consistent
with PPB’s CEW Policy; (2) specifying how and when the Hobble restraint can be used to ensure
effective and reasonable applications; and (3) determining how officers can prevent subjects
from receiving self-inflicted head injuries by issuing padded helmets for supervisory
vehicles (and then training supervisors in their deployment). These identified problems have
resulted in a healthy dialogue between the Inspector, the Policy Team, and the Training
Division.



                                                16

                                                                                                    Exhibit A
                                                                                                 Pg. 16 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20     Page 17 of 43




After observing meetings of the Training Advisory Council (TAC) and reviewing meeting
transcripts, we find that the Training Division and the TAC also have a good working
relationship and TAC has found the Needs Assessment and Training Plans informative. Their
joint work on emotional intelligence training is a good example.
The Inspector’s team and the Office of the Inspector General (OIG) have made
regular presentations to the TAC in 2019. The Inspector’s team presented the 2018 4th Quarter
Force Report to the TAC on March 13, 2019. The 2019 1st Quarter Force Report was presented
on July 10th. In addition, analysts from the OAG’s office presented the Training Division Audits
from 2017 and 2019 on September 11th, at the request of TAC.
In prior reports, we have noted that TAC has been slow to approve and submit
recommendations for training to the Chief of Police, holding them until the end of the year for a
one-time submission (although TAC was providing informal feedback to the Training Division
along the way). However, in 2019, the reverse was true. Under new leadership, TAC has
submitted recommendations when they emerge, but the Chief’s office has been slow to
respond. (Apparently, miscommunication between the Training Division and the Chief’s Office
contributed to this delay). When made aware of this problem, the Chief took immediate action
and responded to TAC’s recommendations. To avoid delays in the future, the TAC is considering
an addendum to their by-laws that creates the expectation that PPB will provide feedback to
TAC no later than 60 days after recommendations are received.
TAC has requested that PPB include demographic information in its analysis of force incidents
to allow for an examination of possible disparities, but PPB has rejected this recommendation.
PPB has argued that Census data are not the best metrics for establishing benchmarks,
as described in the methods section of their traffic stops data report, but this will require
additional discussion with the TAC.
Community representation at TAC meetings and on the TAC itself is critical. Attendance at
meetings has been low, but the TAC members represent diverse perspectives from the
community.
Overall, we believe that PPB’s Training Division and TAC, despite some miscommunication over
recommendations, continue to work together and exhibit a two-way flow of information.
Hence, we find that they have maintained Substantial Compliance with the requirements of
Par. 86. However, we recommend that PPB: (1) remedy any problems with internal
communication as it relates to the TAC; and (2) continue the dialogue with TAC over the best
way to present demographic information relevant to use of force.


87. Training Advisory Council meetings will be open to the public unless the matter under
discussion is confidential or raises public safety concerns, as determined by the Chief.

                                               17

                                                                                                    Exhibit A
                                                                                                 Pg. 17 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20    Page 18 of 43




We continue to find that the Training Advisory Council meetings are open to the public and no
meetings have been closed based on the confidentiality/public safety exemptions allowed
under Par. 87. Furthermore, prior to the TAC meetings, PPB routinely sends out reminder
emails with the meeting agenda to the public email distribution list. Also, transcripts from past
meetings are posted on the PPB Website for public consumption. Thus, we find that PPB and
TAC have maintained Substantial Compliance with the requirements of Par. 87.


Summary of PPB’s Training System
PPB continues to maintain a high level of In-Service Training for sworn personnel and
supervisors. Importantly, PPB has maintained systems of review and evaluation that allow for
the immediate detection and resolution of problems. Thus, COCL continues to find PPB in
Substantial Compliance with the requirements of Section IV of the Settlement Agreement on
Training. To maintain this status, in addition to the general requirements articulated here, we
expect that PPB will continue its commitment to provide skill exercises in communication,
procedural justice, and de-escalation, as these skills apply to the vast majority of PPB
encounters with the public, including responses to persons experiencing a mental health crisis,
persons who are intoxicated, angry, or scared, persons who are houseless, and many others.
The key to maintaining compliance in Training is PPB’s ability to sustain the systems of review
and evaluation that have been created. These systems include the Training Needs Assessment
(including force audits and analysis of force trends), the Learning Management System to
document training completions and deficiencies, and the systematic evaluation of training
processes and outcomes using knowledge tests, surveys, scenario scoring, and contact surveys
with community members -- all supported by periodic audits of these systems by PPB’s
Inspector General. We have reviewed these Training support systems in 2019 and find them to
be legitimate and valid methods of self-monitoring that is indicative of a true learning
organization. In other words, these systems have built-in feedback loops that allow PPB to
make small or large adjustments in policy and training that are responsive to emergent trends
and issues.




                                                18

                                                                                                       Exhibit A
                                                                                                    Pg. 18 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 19 of 43




                              OFFICER ACCOUNTABILITY
122. PPB shall conduct administrative investigations concurrently with criminal investigations, if
any, concerning the same incident. All administrative investigations shall be subject to
appropriate tolling periods as necessary to conduct a concurrent criminal investigation, or as
otherwise provided by law, or as necessary to meet the CRC or PRB recommendation to further
investigate.
Since our last report, PPB has continued to conduct administrative investigations concurrently
with criminal investigations. At times, the criminal nature of certain allegations has not been
immediately known, thereby causing the criminal investigation to be opened later. There
have also been a few rare instances wherein there has been a communication breakdown
between the Detectives Division, IA, and/or IPR – however, in the 42 instances where there has
been a concurrent investigation, communication breakdowns have only been responsible for
delays in two such occurrences. Where a criminal allegation is known from the onset of the
administrative investigation, both investigations are conducted concurrently with a high rate of
regularity. As such, we continue to find that PPB and the City have substantially complied with
the requirements of Par. 122. However, where communication breakdowns allow for an
improvement in process, PPB and IPR should make such improvements.


123. If PPB is unable to meet these timeframe targets, it shall undertake and provide to DOJ a
written review of the IA process, to identify the source of delays and implement an action plan
for reducing them.
PPB continues to provide a written review of the IA process when a case goes over the 180-day
timeline. The review adheres to Par. 123 by “identify[ing] the source of delays and
implement[ing] an action plan for reducing” such delays. In addition to COCL and DOJ receiving
a printout of each case’s reasons for going over the timeline, the Chief of Police also receives a
summary report for each case and the reasons for going over the timeline. This summary report
also includes remedies and recommendations. Because this review process has been
consistently implemented and because we have seen overall reductions in case timelines, we
continue to find that PPB has substantially complied with the requirements of Par. 123.


124. Within 90 days of the Effective Date, the City and PPB shall review its protocols for
compelled statements to PSD and revise as appropriate so that it complies with applicable law
and current professional standards, pursuant to Garrity v. New Jersey, 385 U.S. 493 (1967). The
City will submit the revised protocol for review and approval. Within 45 days of obtaining DOJ’s
approval, PPB shall ensure that all officers are advised on the revised protocol.

                                                19

                                                                                                     Exhibit A
                                                                                                  Pg. 19 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 20 of 43




The City and PPB continue to enforce Directive 333.00 (Criminal Investigations of Police Bureau
Employees) as well as SOP #7 (Deadly Force and In-Custody Death Investigations) and SOP #6
(Concurrent Administrative/Criminal Investigations – previously SOP #30). Combined, the
Directive and SOPs provide protocols related to maintaining a clear wall of separation between
administrative and criminal investigations and allow for compelled statements by officers after
Officer Involved Shooting and In-Custody Death events while not jeopardizing the prosecutorial
abilities of the District Attorney. Additionally, both SOP’s were reviewed/updated in August of
2019. Based on the continued enactment and enforcement of the Directive and SOPs, we
maintain that PPB and the City have substantially complied with the requirements of Par. 124.


125. Separation of all witness and involved officers to lethal force events is necessary in order to
safeguard the integrity of the investigations of that event. Immediately following any lethal
force event, PPB shall continue to issue a communication restriction order (“CRO”) to all witness
and involved officers, prohibiting direct or indirect communication between those officers
regarding the facts of the event. The CRO will continue, unless extended further, until the
conclusion of the Grand Jury or, if no Grand Jury is convened, until a disposition is determined by
the District Attorney.
After each OIS event in the past year, witness and involved officers have been separated and
provided CROs. PPB has provided us with copies of the CROs which demonstrate that the CROs
were issued to all relevant personnel within 3-4 hours of each other (accounting for time to
conduct administrative interviews). However, in one occurrence, we noted that a witness
member was not immediately provided a CRO because they were not immediately identified as
a witness. In that instance, the member was commanding the Crisis Negotiation Team (CNT)
but was not an eye-witness to the deadly force. Out of an abundance of caution, the witness
member asked whether they should be provided a CRO the next day and PPB issued one. As the
member and PPB corrected this immediately, this does not constitute a violation of Par. 125,
although PPB may consider including this instance as an example for supervisors and on-scene
investigators when identifying all persons who should be considered a witness member.


126. PPB shall continue to require witness officers to lethal force events to given an on-scene
briefing to any supervisor and/or a member of the Detective Division to ensure that victims,
suspects, and witnesses are identified, evidence is located, and provide any information that
may be required for the safe resolution of the incident, or any other information as may be
required.




                                                20

                                                                                                     Exhibit A
                                                                                                  Pg. 20 of 43
      Case 3:12-cv-02265-SI         Document 224-1        Filed 06/11/20     Page 21 of 43




For all OIS events in the past year, witness members submitted to on-scene briefings and
interviews by the Detective Division. Additionally, at least one member provided an on-scene
walkthrough at the request of detectives. As PPB has maintained this practice for all OIS events,
we continue to find that they have substantially complied with the requirements of Par. 126.


127. In agreement and collaboration with the Multnomah County District Attorney, PPB shall
request that involved officers in lethal force and in-custody death events provide a voluntary,
on-scene walk-through and interview, unless the officer is incapacitated.
For each lethal force/in-custody death event in the past year, the Detective Division requested
involved officers to provide an on-scene walk-through and interview. In each case, the involved
officer declined based on the advice of their attorney. As PPB continues to request such walk-
throughs and interviews, we continue to find that they have substantially complied with the
requirements of Par. 127.


129. The City and PPB shall ensure that all allegations of excessive force are subject to full and
completed IA investigations resulting in findings, unless there is clear and convincing evidence to
IPR that the allegation has no basis in fact.
In the past year, IPR had nine use of force allegations that were not forwarded on for a full and
completed IA investigation resulting in findings. However, a review of those cases indicated
inconsistency in IPR’s definitions of the terms “clear and convincing evidence” and “no basis in
fact.” For instance, we have been told in the past that one example of an administrative closure
in line with Par. 129 would be a situation where the alleged officer was not on-duty and
was demonstrably nowhere near the incident. Additionally, we noted in our past report that IPR
administratively closed some force allegations when “neither the event nor the officer could be
identified.”
For this report, we identified administrative closures that do not appear to meet the threshold
of Par. 129. For instance, one administrative closure was made despite the officer’s report
largely confirming the officer/complainant interaction (though at dispute was the actual use of
force). Since both the complainant and officer agreed that the interaction occurred, the
question surrounding whether force was actually used should have gone forward for a full
administrative complaint. Additionally, we noted multiple cases where the officer could not be
identified yet IPR was able to identify an event which would (generally) match the
complainant’s description of the event. Because IPR was unable to identify the officer, the case
was administratively closed. Cases where IPR is able to identify an event should be forwarded
on for full review so that a fuller IA investigation might be able to identify the alleged officer.


                                                21

                                                                                                     Exhibit A
                                                                                                  Pg. 21 of 43
      Case 3:12-cv-02265-SI         Document 224-1        Filed 06/11/20     Page 22 of 43




The inconsistency by which cases have been administratively closed in accordance with Par. 129
is, in part, due to IPR not having a clear definition of “clear and convincing evidence” and “no
basis of fact” as well as no consistent criterion for determining whether to forward a case for
full investigation when IPR is unable to identify the alleged officer. As a result of our discussion
with IPR, they have now memorialized satisfactory definitions and criteria into their operating
procedures, thereby creating a durable remedy. During the maintenance period, we will
continue to check to ensure that administrative closures on force allegations are performed in
line with IPR’s written operating procedures.


130. The City and PPB shall continue to expressly prohibit all forms of retaliation, including
discouragement, intimidation, coercion, or adverse action, against any person who reports
misconduct, makes a misconduct complaint, or cooperates with an investigation of misconduct.
PPB continues enforcement of Directive 310.20 (Discrimination, Harassment, and Retaliation
Prohibited) which had been previously reviewed by DOJ and COCL and found to be substantially
compliant with Par. 130. Near the time of the Directive’s enactment, PPB had also provided all
officers updated training on retaliation and Human Resources Administrative Rule 2.02 as part
of PPB’s Spring 2018 In-Service training. As of the publication of this reported, an updated
version of Directive 310.20 will be enacted in the near future.


131. (COCL Summary): Paragraph 131 states that “The City and PPB shall retain Police Review
Board procedures currently utilized for purposes of investigation and making recommended
findings on administrative complaints, except as outlined below.” The subsections of Par. 131
refer to PRB membership, rotation of CRC members serving on the PRB, requirements and
qualifications for PRB members, provisions for removing community members or CRC members
serving on the PRB, term limits for CRC members serving on the PRB, and the requirement for
CRC members to recuse themselves from CRC if part of the PRB hearing the case. (For details
and exact language, see the Settlement Agreement).
PPB Directive 336.00 (Police Review Board) continues to contain all requirements of Par. 131
and has recently been reviewed as part of PPB’s regular review of directives. Additionally, City
Code 3.20.140 was recently revised to reflect Par. 131(a)’s requirement that when a PRB
hearing involves any use of force, at least one of the community member slots must be filled by
a CRC member. While this has been occurring in practice, the recent revision to City Code
3.20.140 codified this requirement. We therefore conclude that the City and PPB have
substantially complied with the requirements of Par. 131.




                                                22

                                                                                                     Exhibit A
                                                                                                  Pg. 22 of 43
       Case 3:12-cv-02265-SI           Document 224-1          Filed 06/11/20       Page 23 of 43




132. By majority vote, the PRB may request that investigations of misconduct be returned to its
investigating entity, i.e. PSD or IPR, to complete the investigation as to factual matters
necessary to reach a finding regarding the alleged misconduct. The investigating entity must
make reasonable attempts to conduct the additional investigation or obtain the additional
investigation within 10 business days or provide a written statement to the PRB explaining why
additional time is needed.
The PRB did not request additional investigations in the past year, although their ability to do so
remains enshrined in PPB Directive 336.00 (Police Review Board). However, while the City
resolved the issue related to PRB membership in 131(a), detailed above, when revising City
Code 3.20.140, it did not include this criterion in those revisions. PRB members are informed of
their ability to request an additional investigation at two different points during each case
review (prior to reviewing a file and again at the PRB hearing itself) and we therefore maintain
that the City and PPB have substantially complied based on this practice. However, we continue
to suggest that the City incorporate the provision of Par. 132 into City Code 3.20.140 so that
City Code and PPB policies are reflective of one another.


133. If an officer’s use of force gives rise to a finding of liability in a civil trial, PPB shall: (1) enter
that civil liability finding in EIS; (2) reevaluate the officer’s fitness to participate in all current and
prospective specialized units; (3) if no IA investigation has previously been conducted based
upon the same allegation of misconduct and reached an administrative finding, conduct a full IA
investigation with the civil trial findings creating a rebuttable presumption that the force used
also violated PPB policy, which presumption can only be overcome by specific, credible evidence
by a preponderance of the evidence; (4) if an IA investigation has already concluded based upon
the same allegation of misconduct and failed to reach a sustained finding, identify whether any
new evidence exists in the record of the civil trial to justify the opening of the IA investigation,
and if so, reinitiate an IA investigation; and (5) if an IA investigation has already concluded
based upon the same allegation of misconduct and failed to reach a sustained findings, and no
new evidence from the civil trial justifies reopening the IA investigation, work with IPR to
identify the reason why the administrative finding was contrary to the civil trial finding and
publish a summary of the results of the inquiry.
PPB continues to utilize SOP #32 (Civil Liability and Tort Claims) and SOP #42 (Evaluation of
Members Fitness to Participate in All Current and Prospective Specialized Units when the Use of
Force Results in a Findings of Liability in a Civil Trial) to ensure compliance with Par. 133 in the
event of an officer’s use of force leading to a finding of liability in a civil trial. However, no such
finding of liability has not occurred since September of 2014. As PPB maintains a system for
ensuring the required actions are taken, we continue to find that they have substantially
complied with the requirements of Par. 133.

                                                     23

                                                                                                              Exhibit A
                                                                                                           Pg. 23 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20     Page 24 of 43




134. The City shall expand the membership of the CRC to 11 members, representative of the
many and diverse communities in Portland, who are neutral, unbiased, and capable of making
objective decisions. The quorum of CRC members necessary to act may remain at its existing
level.
The CRC membership level of Par. 134 continues to be enshrined in City Code 3.21.080 and CRC
currently includes 11 members. In our observation of CRC meetings in this and prior quarters,
we continue to find that the CRC contains a diverse membership of individuals whose actions
do not appear to reflect bias or lack of neutrality. Accordingly, we maintain that the City is in
substantial compliance with Par. 134.


135. The City and PPB agree that the CRC may find the outcome of an administrative
investigation is unreasonable if the CRC finds the findings are not supported by the evidence.
CRC retains the authority to find the outcome of an administrative investigation is
unreasonable if the committee determines the findings are not supported by the evidence. City
Code 3.21.020 defines “supported by the evidence” as “when a reasonable person could make
the finding in light of the evidence, whether or not the reviewing body agrees with the finding.”
As CRC continues to retain this authority, the City and PPB remain in substantial compliance
with Par. 135.


136. In its review process for purposes of the appeal, the CRC may make one request for
additional investigation or information to the investigating entity, i.e. PSD or IPR at any point
during its review. The investigating entity must make reasonable attempts to conduct the
additional investigation or obtain the additional information within 10 business days or provide
a written statement to the CRC explaining why additional time is needed. The request for
additional investigation or information may contain multiple points of inquiry, but no follow-up
requests will be permitted. The additional request be voted on by a quorum, the members
voting must have read the Case File in order to vote, and any request with multiple points of
inquiry must be prioritized.
The ability of CRC to make requests for an additional investigation or information continues to
be memorialized in IPR Protocol PSF-5.03. In 2019, the CRC did not make any requests for
additional investigation. When prior requests have been made by CRC, IPR has provided a
verbal notice at the time of request that the additional investigation would require more than
10 days since this would also require supplemental review by the involved officer’s commander.
As we have noted previously, this delay is a function of review rather than the additional

                                               24

                                                                                                    Exhibit A
                                                                                                 Pg. 24 of 43
       Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 25 of 43




investigation taking more than 10 days and we therefore continue to believe that the City has
substantially complied with the requirements of Par. 136.


137. Within 60 days of the Effective Date, PPB and the City shall develop and implement a
discipline guide to ensure that discipline for sustained allegations of misconduct is based on the
nature of the allegation and defined, consistent, mitigating and aggravating factors and to
provide discipline that is reasonably predictable and consistent.
PPB provided Corrective Action Recommendation Memorandums for all sustained allegations
of misconduct within the past year. When reviewing the documents, we note each
memorandum indicates that the supervisor had referred to the Discipline Guide when making
their recommendations. Additionally, supervisors often identified the category of violation and
detailed whether the recommendation was influenced by mitigating/aggravating factors or was
presumptive (i.e. no mitigating or aggravating factors). However, in one instance we reviewed,
the supervisor indicated his/her disagreement with the sustained finding constituted a
mitigating factor in determining the appropriate level of discipline. Agreement with the finding
does not fit into the mitigating factors detailed in the Discipline Guide. Because this was a single
instance, it does not constitute a systemic violation of Par. 137. However, PPB should be aware
that discipline recommendations which frame a sustained finding as inaccurate may ultimately
undermine the integrity of the system. As such, we suggest PPB review this recommendation
and take appropriate steps to ensure this singular instance does not lead to a broader trend.


138. Within 180 days of the Effective Date, the City shall enhance its existing website to ensure
that a complainant can file and track his or her own complaint of officer misconduct.
The City and IPR continue to provide an electronic online submission avenue for complainants
to file and track a complaint (https://www.portlandoregon.gov/ipr/52031). The complaint
submission site solicits information that is similar to what an IPR investigator may ask about if a
community member filed a complaint over the phone or in-person (e.g. including name and
contact information for the complainant, the complaint’s role in the occurrence,
files/videos/other documents that may be used as evidence, location/time of the incident,
name and DPSST of involved officers, witness information, and a summary of the complaint.
Additionally, the IPR website allows community members to track their complaint by submitting
a status request (https://www.portlandoregon.gov/ipr/64452). For these reasons, we find that
the City has continued to substantially comply with the requirements of Par. 138.




                                                25

                                                                                                       Exhibit A
                                                                                                    Pg. 25 of 43
      Case 3:12-cv-02265-SI         Document 224-1       Filed 06/11/20     Page 26 of 43




139. Within 120 days of the Effective Date, the City shall review its protocols to ensure that the
City shares with complainants requested documentation about his or her own complaint to the
extent permitted by law.
The City continues to provide an avenue for sharing information with complainants. One
example is the IPR website (https://www.portlandoregon.gov/ipr/64452) where complainants
can submit a request. The City and IPR continue to be constrained by law in the types of
documents they are able to share and may only share documents provided by the complainant
and a transcript of the complainant interview. Given that the City’s process for providing
requested documents has remained consistent, we continue to find that they have substantially
complied with the requirements of Par. 139.


140. The City shall ensure that IPR provides each complainant a tracking number upon receipt of
the complaint, informs each complainant of the complaint classification, assignment (precinct or
IA) and outcome of the complaint (sustained, unproven, etc.) in writing (whether mail,
email/text, or fax), including information regarding whether the City took any corrective action.
The City Attorney’s Office shall determine whether disclosures regarding corrective action are
required on a case-by-case basis consistent with Oregon’s Public Records Law.
At each stage of the investigation, IPR or IA continue to provide complaints information on their
case. For instance, upon filing a complaint, community members are provided an initial letter
informing them of their complaint’s classification and whether it was assigned as a full
investigation, SI, Precinct Referral, or was administratively closed. Upon the conclusion of the
investigation, community members are provided the outcome of the investigation and, should
they desire to appeal to the CRC, the process for doing so is described. We performed a random
audit of IPR files and found that in each case, corresponding letters for each stage were
provided in writing. Additionally, the City Attorney’s Office continues to determine when
corrective action should be disclosed in accordance with State law. Based on our audit of
administrative investigations and the corresponding documents we reviewed, we continue to
find that PPB has substantially complied with the requirements of Par. 140.


169. PPB shall apply policies uniformly and hold officers accountable for complying with PPB
policy and procedure.
THIS PARAGRAPH WILL BE ASSESSED IN THE NEAR FUTURE.




                                                26

                                                                                                        Exhibit A
                                                                                                     Pg. 26 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20     Page 27 of 43




       COMMUNITY ENGAGEMENT AND CREATION OF PORTLAND
       COMMITTEE ON COMMUNITY ENGAGED POLICING (PCCEP)

PCCEP Role in the Settlement Agreement and the City’s Support
141. To leverage the ideas, talent, experience, and expertise of the community, the City, in
consultation with DOJ, shall establish a Portland Committee on Community Engaged-Policing
(“PCCEP”), within 90 days of the Effective Date of the relevant amendments to this Agreement.
142. The PCCEP shall be authorized to: (a) solicit information from the community and the PPB
about PPB’s performance, particularly with regard to constitutional policing; (b) make
recommendations to the Chief, Police Commissioner, the Director of the Office of Equity and
Human Rights, and community and, during the effective period of this Agreement, to the DOJ;
(c) advise the Chief and the Police Commissioner on strategies to improve community relations;
(d) contribute to the development and implementation of a PPB Community Engagement Plan;
and (e) receive public comments and concerns. The composition, selection/replacement process
and specific duties of the PCCEP shall be set forth in a separate Plan for Portland Committee on
Community-Engaged Policing (“the PCCEP Plan”) which shall be substantially similar to Exhibit 1
to this Agreement. Amicus AMAC and Intervenor PPA shall be consulted regarding and DOJ shall
review and approve any amendments to the PCCEP Plan proposed to occur during the effective
period of this Agreement.
Pars. 141 and 142 both establish PCCEP and outline the body’s authority to perform critical
functions. Here, we provide an update on the two together.
COCL found Substantial Compliance with Par. 141 in the Q4 2018 report, based on adoption of a
PCCEP Plan in response to the requirements of Par. 141, as well as the successful completion of
the PCCEP selection process, early work to form a functional body, including a retreat and
training, and observation of a first PCCEP meeting in November 2018.
At a hearing in June 2019, Judge Michael Simon continued the conditional approval of
the PCCEP-related Amendments to the Settlement Agreement—including Par. 141 —noting
that PCCEP held “tremendous promise,” but called for another hearing in late February to look
for a “record of positive performance.”
For reasons that parallel Judge Simon’s comments, COCL did not find full Substantial
Compliance with Par. 142 until our last report, in Q3 2019. A year ago, COCL found Substantial
Compliance—Conditional with Par. 142, noting that while PCCEP had the authority to perform
the functions listed in Par. 142, it was important to take the time to observe “progress that we
anticipate will be made in future meetings, including progress toward a Community
Engagement Plan... In particular, COCL will be paying close attention to PCCEP’s town hall

                                               27

                                                                                                      Exhibit A
                                                                                                   Pg. 27 of 43
       Case 3:12-cv-02265-SI      Document 224-1       Filed 06/11/20    Page 28 of 43




meetings, as they should mark progress toward both soliciting public input and informing
recommendations regarding strategies to improve community relations.”
As noted in Q3 2019, COCL has found that “the PCCEP is functioning as a legitimate body for
community engagement. The committee has offered thoughtful analysis and recommendations
to improve police-community relations and members are not afraid to express their concerns
about identified problems. In sum, we believe this group is engaging effectively with the
community and PPB and has the authority to hold the PPB accountable for tactics and
strategies linked to public trust.”
COCL has continued to observe PCCEP throughout Q4 of 2019, and Substantial Compliance with
both Pars. 141 and 142 have been maintained. Specific observations in Q4 that underscore
PCCEP’s continued function as a legitimate body for community engagement include:
   •   The November election of PCCEP officers, including re-election of two previous PCCEP
       officers, and the addition of two other PCCEP members to the leadership team.
   •   In November, PCCEP hosted a community listening session related to the upcoming
       police union contract negotiations, which included a presentation from union president
       Daryl Turner. Following the listening session, in December the full PCCEP considered
       recommendations related to those negotiations, regarding strengthening Portland’s
       civilian oversight system, improving the arbitration system, officer accountability and
       use-of-force policies.
   •   In November, the City Auditor also presented a report on the 2019 Police Overtime
       Audit to the full PCCEP, and PCCEP members and members of the public provided input
       on this issue.
   •   Ongoing recommendations to the Mayor regarding appointments of alternates as full
       members.
   •   Sustained substantial work in several subcommittees that meet regularly and provide
       reports and recommendations to the full PCCEP: Steering; Youth; Settlement Agreement
       and Policy; Race, Ethnicity and Other; People with Mental Illness.
   •   These subcommittees have recently produced recommendations on significant issues,
       including the upcoming Police Union contract negotiations, body cameras, and written
       letters of condolence to families, community members, and/or victims after a death or
       serious injury resulting from an officer use of force.
   •   While not all of these recommendations have been adopted by PCCEP as of this writing,
       at a minimum all have prompted in-depth discussion related to the overarching goal of
       improving police-community engagement.


                                              28

                                                                                                  Exhibit A
                                                                                               Pg. 28 of 43
       Case 3:12-cv-02265-SI     Document 224-1       Filed 06/11/20    Page 29 of 43




   •   As it relates to both paragraphs—and further detailed in previous quarterly reports—
       COCL has observed a record of positive PCCEP performance throughout 2019, including:
   •   Development and utilization of a recommendation process, including a process for
       consideration of recommendations submitted by members of the community, and
       updates to the PCCEP Bylaws.
   •   Incorporation of intentional moments of silence, words of welcome, and readings of the
       PCCEP values into meeting agendas.
   •   Recommendations into the PPB’s Annual Report and Community Engagement Plan—
       including recommending the creation of a Truth and Reconciliation model—both of
       which were approved by Portland City Council in August 2019. PCCEP also made
       recommendations into PPB metrics for community engagement.
   •   Review of the results of the annual community survey.
   •   Feedback into all Compliance Officer and Community Liaison quarterly reports, during
       co-hosted quarterly Town Halls where COCL presents draft reports.
   •   Preparation and approval of PCCEP’s own quarterly reports to the Mayor, PPB, DOJ, and
       the public at large in March and July.
To date, PCCEP has largely avoided the challenges that beset the Community Oversight
Advisory Board (COAB), including disrupted meetings, member attrition without replacement,
and concerns related to the body’s independence and how the body was chaired.
Where PCCEP has had challenges, COCL has observed a collaborative and productive approach
to identifying and implementing solutions. For example, forthcoming amendments to the
PCCEP Plan scheduled for Portland City Council consideration on December 18 (amendments
AMAC and PPA were consulted on, and DOJ reviewed and approved, as required in Par. 142)
seek to improve the process for identifying and appointing youth members, maintaining a pool
of alternate members, and training them in advance of membership when possible. The
proposed amendments also allow members to be seated prior to the required completion the
PPB Citizen Academy (a lengthy training offered every few months). These proposed
amendments should make it easier for PCCEP to consistently operate at full membership.
PCCEP members and officers have also identified ideas to further enable and enhance their
work in 2020, including a need for a PCCEP strategic plan to guide and tie together work
happening in subcommittees, and another retreat to discuss strengthening their work together.
PCCEP leadership and members have continued to discuss ways to not only increase community
members’ attendance at PCCEP meetings but are also looking at broader ways to enhance
community participation without requiring members of the public to attend lengthy monthly

                                             29

                                                                                                 Exhibit A
                                                                                              Pg. 29 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20    Page 30 of 43




meetings—for example, through a survey developed by the Youth Subcommittee. The
Community Organizer position has not yet been filled, and PCCEP is discussing whether this
position is the best use of resources given the desire to draw more people into PCCEP’s work,
or if technical assistance in the form of a legal advisor would be preferred if resources are
limited.
One year following COCL’s determination of Substantial Compliance with Par. 141, we are able
to conclude that the City has continued to achieve Substantial Compliance with the terms of
Paragraph 141. Substantial Compliance with Par. 142 has also been maintained since last
quarter.


143. PCCEP’s membership will come from a reasonably broad spectrum of the community.
PCCEP members shall not have an actual or perceived conflict of interest with the City of
Portland.
In our Q4 2018 report, COCL found Substantial Compliance with Par. 143, based on an analysis
of the demographics and information shared in applications for appointment to PCCEP for both
the applicant pool at large and the appointed members, which found that members come from
a reasonably broad spectrum of the community.
There has been considerable turnover in PCCEP membership since the Mayor announced the
original appointees in September 2018. Of the original 13 members (11 adults and 2 youth),
four adult members are still serving, and two of those four serve as co-chairs of PCCEP. Seven of
the current members have been appointed over the past year. PCCEP membership currently
stands at 11 of 13 members, with one of the two youth seats currently filled.
In our previous assessment, COCL called out one area in which the PCCEP is imbalanced—
gender. As of the fourth quarter of 2018, four of the thirteen members (30%) identify as
female, and COCL advised that in future recruitments for PCCEP members, additional attention
should be paid to gender balance. As of December 2019, the number of PCCEP members who
identify as female remains four, though they comprise a larger proportion of PCCEP with two
seats vacant. All four PCCEP leaders chosen by the full PCCEP in November identify as male.
In other ways, PCCEP continues to represent a “reasonably broad spectrum of the community,”
with six members identifying as either a person of color and/or an immigrant, at least three
with experience as peer support specialists or other personal, lived and/or professional
experience with mental health issues. Many of PCCEP’s current members also volunteer with
other community groups or nonprofit boards related to mental health, the justice system, or
underrepresented communities, bringing in additional perspectives to PCCEP’s work.



                                               30

                                                                                                   Exhibit A
                                                                                                Pg. 30 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 31 of 43




To date, COCL has not identified or been notified of an actual or perceived conflict of interest
with a PCCEP member and the City of Portland.
While there remains an opportunity to add more members who identify as female—as well as
elevate female members to positions of leadership, a concern the current leadership team
shared in an interview with the COCL team—the City has continued to achieve Substantial
Compliance with the terms of Paragraph 141.


151. PCCEP shall meet as needed to accomplish their objectives as set forth in the PCCEP Plan.
PCCEP shall hold regular Town Hall meetings which shall be open to the public. To the extent
that PCCEP meetings are subject to the Oregon Public Meetings Law, or similar regulatory or
statutory requirements, the City shall be responsible to give advice necessary to the PCCEP to
ensure compliance with those laws and agrees to represent PCCEP in any challenges regarding
compliance with those laws.
COCL did not find Substantial Compliance with Par. 151 until Q2 2019, waiting until PCCEP held
several regular meetings and at least one required quarterly Town Hall meeting to remove a
Conditional finding.
Substantial Compliance with Par. 151 has continued, with PCCEP and COCL jointly hosting
quarterly Town Halls to review and discuss draft COCL reports. Additionally, PCCEP regularly
hosts community listening sessions and invites presentations on topics of community interest
during its regular monthly meetings, in additional to conducting regular business related to
subcommittee reports and PCCEP recommendations.
A representative of the City Attorney’s office attends PCCEP meetings and continues to advise
the PCCEP as necessary to ensure compliance with public meetings law.


152. The City shall provide PCCEP members with appropriate training necessary to comply with
requirements of City and State law.
In our Q4 2018 report, COCL found Substantial Compliance with Par 152, based on the “Guide
for Volunteer Boards & Commissions” presentation prepared for all advisory boards, not just
PCCEP, which covers the Oregon Government Ethics Commission guide for public officials, the
City’s code of ethics, restrictions on political activity for public officials, and the
Oregon Attorney General’s Public Records and Public Meetings Manual.
This training was delivered when PCCEP’s original members were initially onboarded, and
throughout 2019, new PCCEP appointees have received this training. Additionally, a
representative of the City Attorney’s office attends PCCEP meetings and is available to provide
guidance related to public meetings and bylaws as needed.
                                                31

                                                                                                      Exhibit A
                                                                                                   Pg. 31 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20    Page 32 of 43




COCL continues to find Substantial Compliance with Par. 152.


PPB Role in Public Engagement and Outreach
In addition to the work of the PCCEP, Section IX of the Settlement Agreement requires that PPB
seek to enhance its community engagement activities with the PCCEP and other resources (Par.
145) and that the City conduct a citywide community survey to assist the PCCEP and lead to the
development of a Community Engagement Plan (Par. 146). Here we briefly summarize these
efforts.


144. The City shall provide administrative support so that the PCCEP can perform the duties and
responsibilities identified in this Agreement and in the PCCEP Plan.
COCL found Substantial Compliance with Par. 144 in Q3 2019, following appointment of a new
PCCEP Project Director, who started on July 1 and continues to serve. Prior to and since this
hire, COCL noted that the City had otherwise provided strong administrative support to the
PCCEP by maintaining PCCEP’s office and website, setting up and noticing all meetings,
providing ADA accommodations and IT support, and posting reports and timely meeting
minutes. And prior to the start of the full time PCCEP Project Director, the City provided interim
support through personnel from the Office of Equity and Human Rights.
PCCEP members confirm and COCL has observed that the City has continued to provide
administrative support so that PCCEP can perform its duties and responsibilities. As noted
above, PCCEP is discussing whether additional support via a Community Organizer and/or Legal
Advisor would further the group’s work, an issue COCL will continue to track into 2020.


145. To ensure constitutional policing, to closely interact with the community to resolve
neighborhood problems, and to increase community confidence, PPB shall work with
City resources knowledgeable about public outreach processes and the PCCEP to improve its
engagement with the community.
PPB continues to be engaged in a wide range of outreach and engagement activities, which are
described on PPB’s website (https://www.portlandoregon.gov/police/30379). PPB also
continues to maintain several social media platforms that seek to engage and inform the
community, including NextDoor, Facebook, Twitter, Instagram, and YouTube. PPB continues to
invite community members to review and comment on new and revised directives
(https://www.portlandoregon.gov/police/59757).



                                                32

                                                                                                    Exhibit A
                                                                                                 Pg. 32 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20    Page 33 of 43




We want to emphasize that PPB’s community engagement work is not “PR” and image
management. COCL has spent considerable time with PPB’s Office of Community
Engagement (OCE), which is pursuing an innovative and nontraditional approach to police-
community relations. The officer working in OCE is very committed to going beyond superficial
approaches (e.g. posting pictures of positive interactions between police officers and kids) to
engaging community members and listening to the real problems they face, whether it be
housing, domestic violence, limited English proficiency or some other problem. OCE is pursuing
a long-term strategy of building “organic trust” by learning about and responding in a genuine
manner to real community concerns. The OCE vision is to recognize and respond appropriately
to the diversity of communities and problems represented in Portland, including the Muslim
community, Slavic community, and Latinx community that are sizeable but receive limited
attention. OCE has already developed targeted educational and crime prevention messages
both inside and outside the PPB. From the COCL’s perspective, the only problem with this
model is that the officer leading the way is only one person. As a multiplier, this officer is
seeking to engage other precinct officers with various skill sets who are willing to voluntarily
engage with different ethnic and religious communities across Portland. However, PPB will
need to make a larger investment of resources in the Office of Community Engagement if it
expects to see sizeable and sustained benefits. But this is not a requirement of the Settlement
Agreement, only a recommendation from COCL.
In addition to PPB’s many ongoing community engagement activities, in 2019 the Bureau
completed a year-long strategic planning process, involving community meetings, focus groups
and surveys, which resulted in a 5-year strategic plan and information that helped shape PPB’s
Community Engagement Plan (par. 146 below).
PPB has continued to maintain a working relationship with PCCEP throughout 2019. High
ranking PPB personnel have attended nearly all PCCEP meetings and subcommittee meetings
and have answered questions as needed. In addition, PPB has presented findings from its
Strategic Planning process and its proposed Community Engagement Plan. In December, we
interviewed PCCEP co-chairs and other members of PCCEP about their relationship with PPB
and the feedback was generally positive. PCCEP and PPB have maintained a functional,
transparent, and working relationship, while at the same time, maintaining their independence.
As a result, we are able to conclude that PPB has continued to achieve Substantial Compliance
with the terms of Paragraph 145.


146. Within 120 days of the effective date of the relevant Amendments to this Agreement, the
City, in consultation with the PCCEP, will conduct another reliable, comprehensive and
representative survey of members of the Portland community regarding their experiences with
and perceptions of PPB’s community outreach efforts and accountability efforts and where

                                               33

                                                                                                  Exhibit A
                                                                                               Pg. 33 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20     Page 34 of 43




those efforts could be improved, to inform the work of the PCCEP and the development and
implementation of the Community Engagement Plan.
As part of the Settlement Agreement, citywide community surveys were conducted in 2015,
2016 and 2019 by Davis, Hibbitts, & Midghall, Inc. (DMH), a professional survey research group.
In previous reports, COCL has examined this survey and concluded that the survey methods are
valid. Also, PCCEP was consulted and contributed to the survey questions in 2019. The survey
was successfully conducted and PCCEP received a presentation of the findings in July of 2019
that was used to “inform the work of the PCCEP and the development and implementation of
the Community Engagement Plan.”
Based on input from the survey, PCCEP input, multiple public forums (for the PPB Strategic
Planning process), PPB’s Equity and Inclusion Plan, and the work of the Community Engagement
Unit, PPB drafted the Community Engagement Plan, which was approved by the Chief in August
of 2019. In September, members of PPB’s Community Engagement team presented the
Community Engagement Plan at the full meeting of the PCCEP and accepted
feedback. PCCEP reviewed and approved three recommended changes to the Community
Engagement Plan, which PPB incorporated into the revised Plan. The final Community
Engagement Plan was adopted by the Portland City Council in October of 2019, with the
understanding that PCCEP and PPB would continue to work on refinements of the Plan during
2020. Thus, the City, PPB, and PCCEP have remained in Substantial Compliance with the terms
of Paragraph 146.


Collection and Analysis of Demographic Data
147. PPB shall continue to collect appropriate demographic data for each precinct so that the
Precinct Commander, considering any input from the PCCEP, may develop outreach and policing
programs specifically tailored to the residents of the precincts. The data shall also be provided
to PCCEP to inform its work.
COCL has revisited Paragraph 147 in 2019 and has found that PPB continues to collect precinct-
level demographic data that can be useful to understanding and responding to local conditions.
PPB uses the U.S. Census Bureau’s American Community Survey 5-Year Estimates to produce
local demographic information and continues to provide tables and maps to Precinct
Commanders that for planning purposes. PPB precincts have used the demographic data for
local programming as noted in Par. 145. Each precinct faces different issues (e.g. houselessness,
mental health, refugees, nightlife) and thus programs have been tailored accordingly. The
demographic data prepared by PPB analysts was also used to assist the City in conducting the
community-wide survey on police-community relations (Par. 146).


                                               34

                                                                                                   Exhibit A
                                                                                                Pg. 34 of 43
      Case 3:12-cv-02265-SI        Document 224-1        Filed 06/11/20     Page 35 of 43




In addition to the requirements of par. 147, PPB officers collect informal qualitative data about
the problems and issues faced in each community when they respond to calls, patrol the
neighborhoods, and attend local meetings. This information is discussed with their sergeants, at
roll call meetings, and at community meetings. The quantitative demographic data compiled
each quarter by analysts is also used for PPB’s analysis of traffic and pedestrian stops (see Par.
148). Finally, during the first quarter of 2019 PPB shared the precinct-level demographic
information with the PCCEP to “inform its work.”


148. PPB shall continue to require that officers document appropriate demographic data
regarding the subjects of police encounters, including the race, age, sex and perceived mental
health status of the subject, and shall provide such information to the PCCEP and make
such 59 information publicly available to contribute to the analysis of community concerns
regarding discriminatory policing. PPB shall consider enhancements to its data collection efforts,
and report on its efforts to enhance data collection to the DOJ by no later than December 31,
2013, and quarterly thereafter.
As we have noted in the past, PPB has been gathering this type of demographic data since 2001
and recent reports generated by PPB analysts are more sophisticated than what we have found
in other police agencies. In 2018 PPB produced the Stops Data Collection Report that offered a
comprehensive analysis of more than 250,000 stops of drivers and pedestrians during a 5-year
period (ending in 2016), including relevant benchmarks to assess disparities in police decision
making for different demographic groups. To achieve compliance with Par. 148, COCL
recommended that PPB include an analysis of disparities in the stops by age and sex
demographics (not contained in the 2018 report) and deliver these findings to the PCCEP. In
November of 2019 PPB produced its annual Stops Data Collection Report that was responsive to
our recommendation. It also produces quarterly reports that are posted on PPB’s website (See
the Outcome section below for COCL’s review of recent findings). Given PPB’s continued
analysis of the police stops data, the inclusion of all relevant demographics in their 2019 report,
and the presentation of these findings to the PCCEP, PPB continues to remain in Substantial
Compliance with Paragraph 148.


149. The COCL, PPB, and DOJ will jointly develop metrics to evaluate community engagement
and outreach. PCCEP may review these metrics and may suggest additional metrics to DOJ and
PPB.
In 2019, PPB, DOJ, and COCL jointly developed a framework and general set of metrics to evaluate
community engagement and outreach by the PPB that covered four domains: 1) Interactions with
the public and general service delivery, with the expectation that PPB will build public trust by

                                                35

                                                                                                    Exhibit A
                                                                                                 Pg. 35 of 43
      Case 3:12-cv-02265-SI       Document 224-1       Filed 06/11/20     Page 36 of 43




engaging with diverse community members in a manner that is fair (unbiased), respectful, and
helpful; 2) Communication with the public, with the expectation that PPB will establish conduits
of information to encourage the bi-directional flow of information between the community and
the PPB; 3) Collective engagement with the community through boards, commissions,
committees and other stakeholder forums/groups/meetings for purposes of accountability,
transparency, and public education; and 4) Regular reporting to the community on PPB
activities to achieve these same objectives. These engagement and outreach activities can be
measured through PPB’s website, social media outlets, attendance at meetings and events, and
police-community contact surveys, among other methods. These metrics were shared with the
PCCEP and approved by PCCEP in June of 2019. To date, PPB continues to use this framework for
self-assessment with respect to its Community Engagement Plan. Hence, PPB remains in
Substantial Compliance with Par. 149.


PPB Annual Report
150. Annually, PPB shall issue a publicly available PPB Annual Report, which shall include a
summary of its problem-solving and community policing activities. A draft of the Annual Report
shall be provided to the PCCEP for review and comment before the report is finalized and
released to the public. Once released, PPB shall hold at least one meeting in each precinct area
and at a City Council meeting, annually, to present its Annual Report and to educate the
community about its efforts in community policing in regard to the use of force, and about PPB’s
policies and laws governing pedestrian stops, stops and detentions, and biased-free policing,
including a civilian’s responsibilities and freedoms in such encounters.
Historically, PPB has been slow to release its Annual Report, and this was noted by the PCCEP
when it reviewed a draft of PPB’s 2017 Annual Report near the end of 2018. Since then, PPB has
made a concerted effort to expedite the production and review process for the 2018 Annual
Report. PPB gathered information from managers in January of 2019 and provided a draft to
PCCEP by the end of June. Consistent with Par. 150, the 2018 Annual Report summarizes the
Bureau’s problem-solving and community policing activities and PCCEP provided PPB with
feedback and recommendations in July. Some recommendations were incorporated into the
final version and others (that could require major changes) are under consideration for the
2020 production of the 2019 Annual Report. Finally, as we noted in our Q3 report, PPB has met
the conditions of holding at least one meeting in each precinct (August 2019) and with the City
Council (October 2019) to discuss the topics required in Par. 150. Thus, PPB achieved
Substantial Compliance in October for Par. 150.




                                              36

                                                                                                 Exhibit A
                                                                                              Pg. 36 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20    Page 37 of 43




System Outcome Assessment: Community Engagement
PPB is expected to develop systems of community engagement that increase the probability of
sustained success in this domain. A good systemic approach also includes systems of
measurement that serve to document and monitor the quantity and quality of its engagement
activities, thus providing feedback loops that allow for corrective action to maximize
performance. We will revisit this outcome assessment after a set of community engagement
metrics (par. 149) have been finalized. In this report, we briefly review some existing metrics
and some existing systems that are relevant to community engagement.
The creation of the PCCEP itself is a major step toward the establishment of a system of
community engagement that should be sustainable over time. Other systems are expected
from PPB’s work, including: the 5-year strategic planning process, the community engagement
process to be defined in PPB’s Community Engagement Plan, and PPB’s new app that allows
officers to keep records of their community engagement activities. The City’s community-wide
survey provides another set of metrics to measure community outcomes.
Furthermore, PPB is involved in a series of planned and existing measures of police contact with
the public. These include existing records/reports on calls for service, crime incidents,
police stops, searches, arrests, citations, and use of force, as well as PPB’s planned contact
survey to measure the quality of police-community interactions.
PPB’s stops dataset is designed to address community concerns about discriminatory policing.
PPB’s Stops Data Collection report addresses the issue of racial/ethnic disparity in police
decision making about stops, searches, contraband hits, and stop outcomes. In this Q4 report,
we provide a brief summary of those findings. Arguably, there is considerable good news to
report, including the downward trend in the number of driver and pedestrian stops and
searches, the improvement in contraband hits, and the absence of racial/ethnic differences in
stops. However, the analyses also uncovered some disparities in searches for Black/African
American drivers and pedestrians that deserve more attention. Also, the Gang Enforcement
Team, while not showing racial/ethnic disparity with stop decisions, did rely on consent
searches more with Black/African American stops.
Disparities do not necessarily indicate racial bias, as other factors may be involved, but the
transparent reporting of police decision making evident in PPB’s report should be the basis for
more dialogue and community engagement. As PPB notes, these results “allow for a more
informed community-wide discussion about how best to keep the community safe and how to
accomplish this in the most equitable manner possible.”
For an extended period of time PPB has been engaged with the community to develop a 5-year
Strategic Plan and in particular, the Community Engagement Plan required by the Settlement
Agreement. The Community Engagement Plan provides a general framework of strategies for

                                               37

                                                                                                     Exhibit A
                                                                                                  Pg. 37 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20     Page 38 of 43




engaging the community that fall into four categories as outlined by the Chief of Police: (1)
increased opportunities for public involvement; (2) improved communication with the public;
(3) increased accessibility of police services to all communities including those with limited
English proficiency and physical disabilities; and (4) enhanced training for the police and the
public to better serve diverse communities. Because this Plan is in the very early stages of
implementation and is envisioned by the Chief as a “living document that will be review and
revised over time,” it is too early to review the outcomes expected from this work. However,
we trust that PCCEP will continue to work with PPB and ensure that the expected work is
implemented, and the expected outcomes have been achieved as some level.
Aside from the Community Engagement Plan, there is much work that is ongoing and should be
recognized. PCCEP is engaging the community in a variety of ways that we have noted above
and as we have emphasized in the past, PCCEP itself represents a method of tracking
community engagement around police-community relations. As one example, we commend
PCCEP and the Youth Subcommittee for planning a survey of youth to better understand their
relationship with School Resource Officers. This survey, when completed, should provide useful
information about ways to improve police-youth relations.
As noted earlier, PPB is currently engaged in hundreds of community outreach activities and
officers have an app to keep track of their community engagement activities (For a list of
events, see PPB’s website or Exhibit B of Chief’s City Council presentation on the Community
Engagement Plan). Some of the more recent strategic work is commendable, such as efforts by
the Office of Community Engagement Unit’s to listen to at-risk groups that are historically
difficult to reach, such as the houseless community. But again, it is too early to expect any
outcomes.
COCL is most impressed when the PPB creates systems of measurement that allow the
organization to monitor its ongoing performance, receive feedback, and make adjustments that
will improve performance over time. The system established to evaluate PPB training is a good
example, especially when it focuses on the quality of police-community interactions. PPB is able
to improve instruction quickly with this feedback system in place. Another structural, systemic
example that affects the quality of police service is PPB’s force auditing system used to evaluate
whether force used against community members is within policy, constitutional, and reflects
good policing. We have reviewed these audits on many occasions and find the system to be
effective at identifying and responding to force problems (Note: The Chief has recently
expanded PPB’s system of audits by creating the Office of the Inspector General).
Other systems provide direct feedback about police-community interactions. The city-wide
community survey (completed three times) provided useful information about how the general
public views the PPB and identified some areas where policing can be improved (see past COCL
reports). However, we have greater hope that PPB will continue the most cost-effective Contact

                                               38

                                                                                                     Exhibit A
                                                                                                  Pg. 38 of 43
       Case 3:12-cv-02265-SI          Document 224-1       Filed 06/11/20      Page 39 of 43




Survey that it initiated in partnership with the National Police Foundation. The Contact survey
allows community members to evaluate a recent contact they had with a PPB officer in terms of
fairness, respectfulness, and other aspects of the encounter. If sustained, the results of this
contact survey can be used annually to monitor PPB’s performance on measures that matter to
the community and make adjustments to policy, training, supervisor, accountability, and
performance evaluations as needed to improve service delivery.
Finally, we acknowledge PPB’s sizeable program to document and evaluate both traffic and
pedestrian stops by population demographics (par. 148). The quality-of-service issue is whether
the rates of stops and subsequent decision making (e.g. searches, arrests) are justified and
appropriate given the demographic composition of the neighborhood, crime conditions, and
traffic patterns. Because PPB released a new Stops Data Collection report in November for all
stops in 2018 with some 5-year comparisons, we provide a brief overview here. (The report can
be found on PPB’s website).


       Disparities in Traffic Stops
When seeking to determine whether there are racial and other disparities in police stops,
analysts must establish “benchmarks” i.e., comparison information that would describe the
demographics of people who would be stopped by the police assuming no bias in police
decision making. This is a difficult challenge (given that no benchmark is perfect), and we
commend PPB for drawing on available research by policing scholars to produce reasonable
benchmarks. PPB does not rely on the U.S. Census data (general population demographics) to
establish benchmarks (given multiple known limitations of this benchmark), but instead uses
Injury Collision statistics to assess disparities for Traffic Division officers and Crime Victimization
Rates for Non-Traffic officers, including Patrol (Justifications are contained in PPB’s Stops Data
Collection report). We highlight some findings from the data on traffic stops, since pedestrian
stops compromise a small percentage of the total PPB stops.
Stops: Although the total number of stops of drivers increased by 32% between 2017 and 2018,
the 5-year trend still shows a decline of 46%. Hence, there are sizeable swings in the number of
stops by the PPB that may require further analysis or explanation. More importantly, both
Traffic Division and Non-Traffic Division officers made stops at rates similar to what would be
expected from their respective benchmarks, so no racial/ethnic disparities are noteworthy.
Searches: Once a driver has been stopped, however, PPB officers exhibited some racial/ethnic
disparities in who they searched. When compared to stop rates, Black/African American drivers
were searched at significantly higher rates than expected in 2016, 2017, and 2018 (with 2018
higher than 2017). Black/African Americans and Native Hawaiian and Other Pacific


                                                  39

                                                                                                        Exhibit A
                                                                                                     Pg. 39 of 43
      Case 3:12-cv-02265-SI        Document 224-1       Filed 06/11/20    Page 40 of 43




Islanders were consent searched about twice as often as other groups. This growing trend
deserves a closer look.
Outcomes: Warnings, citations, arrests, or the discovery of contraband after a traffic stop were
not related to the race/ethnicity of the driver.
Other Demographics: PPB has been responsive to our request to add analyses of gender, age
and mental health to this year’s analysis of disparities, as required by the Settlement
Agreement:
       Gender: Using the Injury Collision benchmark for all driver stops, PPB officers stopped
       all perceived gender groups at expected rates.
       Age: The 2018 Injury Accident Benchmark was used for all driver stops conducted by all
       Bureau officers since there is no research-supported benchmark that solely focuses on
       the perceived age of the driver. Compared to the benchmark, drivers are
       stopped similar to expected rates. However, younger drivers ages 16 to 24 were more
       likely than older drivers to receive enforcement action, including being searched and
       given a citation. This trend also deserves a closer look.
       Mental health: Because PPB does not collect data on the perceived mental health status
       for auto injury accidents, there is no good benchmark that can be used for disparity
       analyses. Also, the mental health numbers are very small – only 98 of the 29,382 stops
       in 2018 involved a perceived mental health condition – thus making statistical
       comparisons very difficult. The results show that perceived mental health status did not
       affect the likelihood of being searched or experience other enforcement outcomes.
Summary: Again, we credit PPB with conducting a thorough analysis of vehicle stop data and
being transparent with the results. Although PPB does not appear to exhibit bias in the decision
to stop drivers, the decision to conduct more searches of Black/African American and Native
Hawaiian and Other Pacific Islanders is concerning and deserves closer examination. We are
encouraged that PPB has plans to make adjustments to its new Stops app to collect additional
data about traffic and pedestrian stops and standardize existing data collection. PPB should
explore the reasons why officers are conducting different types of discretionary searches with
different groups, i.e., consent, plain view, probably cause, reasonable suspicion, or weapons pat
or frisk. Also, PPB should explore the training implications of the current findings to make
officers more sensitive to issues of bias and stereotyping. Findings in Portland and other cities
clearly indicate that searching people of color is not more likely to yield contraband as some
officers might expect. Finally, we note that this report does not break out data on stops by the
Gun Violence Reduction Team, which will appear in a supplemental report yet to be published.




                                               40

                                                                                                    Exhibit A
                                                                                                 Pg. 40 of 43
       Case 3:12-cv-02265-SI        Document 224-1   Filed 06/11/20   Page 41 of 43




                                  LIST OF ABBREVIATIONS
AAR: After Action Report (also referred to as 940)
ADORE: Automated Observation Reports and Evaluations
AMR/EMS: American Medical Response/Emergency Medical Service
AS: Accountability Subcommittee (COAB)
BHRT: Behavioral Health Response Team
BHCT: Behavioral Health Coordination Team
BHU: Behavioral Health Unit
BHUAC: Behavioral Health Unit Advisory Committee
BOEC: Bureau of Emergency Communications
CCO: Coordinated Care Organization
CEOPS: Community Engagement and Outreach Subcommittee (COAB)
CI Training: Crisis Intervention Training
CIT: Crisis Intervention Team
COAB: Community Oversight and Advisory Board
COCL: Compliance Officer and Community Liaison
CPRC: Community Police Relations Committee
CRC: Citizen Review Committee
CRO: Communication Restriction Order
DHM: Davis, Hibbitts, & Midghall, Inc. Research
DOJ: Department of Justice
DSUFCS: Data Systems, Use of Force, and Compliance Subcommittee (COAB)
ECIT: Enhanced Crisis Intervention Team
ECW: Electronic Control Weapons
EIS: Employee Information System
FED: Forensic Evidence Division
FSD: Family Services Division
FTO: Field Training Officer

                                               41

                                                                                         Exhibit A
                                                                                      Pg. 41 of 43
       Case 3:12-cv-02265-SI        Document 224-1   Filed 06/11/20   Page 42 of 43




FDCR: Force Data Collection Report
HRC: Human Rights Commission
IA: Internal Affairs
IPR: Independent Police Review
LMS: Learning Management System
MHCRS: Mental Health Crisis Response Subcommittee (COAB)
PED: Property and Evidence Division
PES: Psychiatric Emergency Services
POH: Police Officer Hold
PPB: Portland Police Bureau
PRB: Police Review Board
PSD: Professional Standards Division
RU: Responsibility Unit
SCT: Service Coordination Team
SOP: Standard Operating Procedure
SSD: Strategic Services Division
TA Statement: Technical Assistance Statement
TAC: Training Advisory Council
TOD: Tactical Operations Division
YSD: Youth Services Division




                                               42

                                                                                         Exhibit A
                                                                                      Pg. 42 of 43
       Case 3:12-cv-02265-SI         Document 224-1   Filed 06/11/20   Page 43 of 43




                                     LIST OF PERSONNEL
Chief of Police: Danielle Outlaw
Deputy Chief of Police: Jami Resch
Assistant Chief of Operations: Chris Davis
Assistant Chief of Services: Ryan Lee
Assistant Chief of Investigations: Andrew Shearer
Commander of Professional Standards Division/Compliance Coordinator: Bryan Parman
Inspector General/DOJ Compliance team: Mary Claire Buckley
Force Inspector: Jeff Niiya
Behavioral Health Unit (BHU) Lt.: Casey Hettman
EIS Supervisor: Nathan Sheppard
EIS Administrator: Dan Spiegel
Training Captain: Erika Hurley
Auditor: Mary Hull Caballero
IPR Director: Ross Caldwell
BOEC Director: Bob Cozzie
BOEC Training and Development Manager: Melanie Payne




                                              43

                                                                                          Exhibit A
                                                                                       Pg. 43 of 43
